department of the treasury internal_revenue_service washington d c t ep rats tax_exempt_and_government_entities_division mar u i l xxxxxxxxxxxxxxxxxxkx xxxxxxxxxxxxaxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxkx legend organization a church b constitution c board d organization e committee f committee g plan x plan y state s dear xxxxxxxxxxx xxxxxxxxxxxaxxxxxxxxxx xxxxxxxxxxxxxxkxxxxxxx xxxxxxxxxxxxxxxxxxaxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxaxxxxxx xxxxxxxxxxxxxxaxxxxxk xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxaxxxxx this is in response to correspondence dated date as supplemented by correspondence dated date november date date date date and date submitted by you on behalf of organization a concerning whether plan x qualifies as a church_plan under sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested organization a is a tax-exempt_entity under sec_501 of the code its principal offices are located in state s church b is a church for purposes of determining church_plan status constitution c mandates that organization a meet church b's requirements for its affiliate organizations board d consists solely of individuals ratified by state s synods of church b board d has the power to adopt resolutions appoint and remove organization a’s president approve organization a’s budget and designate committees to act on behalf of the board constitution c declares organization a’s affiliation with church b church b plays a significant role in governance of organization a in addition to church b’s role in the selection of board d organization a’s executive committee includes the bishop of the three state s synods of church b these synods of church b provide financial support to organization a organization a is included in a directory of church b’s ministries services provided by organization a are provided as part of the social ministry of church b organization a has been recognized as an affiliated organization of church b by annual filings with the internal_revenue_service service and is covered under a group ruling issued to church b organization a adopted plan x for the benefit of its eligible employees on date plan x is a tax-qualified plan under sec_401 of the code it is represented that plan x does not benefit any organization a employees engaged in unrelated trade or businesses plan x allows various tax-exempt organizations to sponsor plan x for the benefit of their employees the preamble of plan x states that plan x is for the exclusive benefit of the employees and their beneficiaries of the plan_sponsor and participating agencies originally effective as of date sec_1 of plan x is the definitions section of plan x sec_1 r of plan x states that an employer means the lead sponsor and any health or welfare agency that is exempt from taxation under sec_501 or sec_501 of the code which has adopted the plan as may be provided under article xv sec_1 kk defines the lead sponsor as organization e and any successor thereto sec_15 of plan x states that any health or welfare agency that is exempt from taxation under sec_501 or sec_501 of the code that is not an employer may with the consent of the lead sponsor adopt and sponsor the plan for the benefit of its employees and become an employer hereunder by causing an appropriate written instrument evidencing such adoption to be executed in accordance with the requirements of its organizational authority section of plan x states that the lead sponsor reserves the right at any time and from time to time by means of a written instrument executed in the name of the lead sponsor by its duly authorized representatives to amend or modify the plan and to the extent provided therein to amend or modify the funding agreement section of plan x states that if an employer should disagree with any general amendment made to the plan by the lead sponsor the employer shall have days following such amendment in which to notify the lead sponsor of its disagreement and its intention either to terminate the plan with respect to its employees as provided in section or to withdraw from the plan and set up its own plan with its own funding arrangement as provided in section section of plan x states that the lead sponsor reserves the right by means of a written instrument executed in the name of the lead sponsor by its duly authorized representatives at any time to terminate the plan in the event that lead sponsor terminates the plan each employer under the plan must elect either to terminate the plan with respect to its employees and proceed as provided in section or to set up its own plan with its own funding arrangement section of plan x states that each employer may by action of its board_of directors or other governing body elect to terminate the plan solely with respect to its own employees and participants except as otherwise provided in section or such termination may be effectuated only on january or july of any year and only after the employer has given the lead sponsor at least three months advance notice of its intent to terminate on date your representative sent a letter that included the most recent determination_letter for plan x the eighteenth amendment to the prior plan document and the current plan document the eighteenth amendment is effective date and states in relevant part that plan x is a collection of single employer plans maintained for the exclusive benefit of eligible employers of health or welfare agencies exempt from taxation under sec_501 or sec_501 of the code that with the consent of the lead sponsor adopt and sponsor plan x for the benefit of their respective employees and their beneficiaries these employers are set forth on the schedule of adopting employers that immediately precedes appendix a of plan x the eighteenth amendment goes on to state that each adopting employer maintains a separate single employer plan only with respect to its own respective employees makes contributions to fund the benefits only of its own employees which assets are separately accounted for in pension fund sub-accounts segregated from any and all other adopting employers’ contributions and has received a separate favorable determination from the service on the tax-qualified status of its plan prior to date board d appointed committee f to handle functions of plan x committee f consists of members appointed by board d committee f was charged with various tasks related to the funding and administration of plan x however the administration or funding of plan x was not the principal purpose or function of committee f effective date pursuant to a resolution adopted on date by board d board d appointed committee g committee g consists of three board d members and two vice-presidents of organization a board d members constitute the majority of committee g the principal purpose and function of committee g is the administration and funding of plan x committee g is responsible for determining which benefits are offered to employees of organization a determining how to best provide such benefits determining the level of benefits provided to the employees of organization a and establishing funding policies for plan x effective date plan x as adopted by organization a was restated and renamed plan y on date plan y filed a statement as part of its amended form_5500 filing electing erisa coverage pursuant to sec_410 of the code effective date in accordance with revproc_2011_44 notice to employees with reference to plan x was provided on date this notice adequately explained to participants of plan x the consequences of church_plan status based on the above facts and representations you request a ruling that plan x is a church_plan within the meaning of sec_414 of the code effective date and for all prior years of the plan’s operation sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 applied as of the date of erisa’s enactment however sec_414 was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 was effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church plan’ does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_1_414_e_-1 of the federal_income_tax regulations regulations states that the term church_plan does not include a plan which during the plan_year is maintained by two or more employers unless each of the employers is a church that is exempt from tax under sec_501 of the code the regulations also state that the employees of each employer must not be employed by an unrelated_trade_or_business based on the language of plan x described above plan x was a multiple_employer_plan when it was established and was a multiple_employer_plan until date when the eighteenth amendment to plan x provided that plan x is a collection of single employer plans thus effective date plan x is no longer a multiple_employer_plan but it cannot become a church_plan because it was not established as a church_plan because it is merely a continuation of plan x in addition the plan in its current form plan y cannot be a church_plan since plan x was a multiple_employer_plan not all of whose participating employers were church plans when established it failed to satisfy sec_1_414_e_-1 of the regulations which states that the term church_plan does not include a plan which during the plan_year is maintained by two or more employers unless each of the employers is a church that is exempt from tax under sec_501 there is at least one employer that had employees that participated in plan x that was not a church that is exempt from tax under sec_501 therefore we find that neither plan x nor plan y as a continuation of plan x is or can become a church_plan this letter expresses no opinion as to whether plan x satisfies the requirements of sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxxxxxxxxxxxxxxxx please address all correspondence to se t ep ra t3 sincerely yours pi e waka laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxxxxxxxxxxxxx
